862 F.2d 316
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rosa Lee Carpenter BROOKS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 88-5638.
United States Court of Appeals, Sixth Circuit.
Nov. 15, 1988.

1
Before WELLFORD and BOGGS, Circuit Judges, and CHARLES R. SIMPSON, III, District Judge.*

ORDER

2
This pro se petitioner appeals an order of the district court which denied her motion to vacate sentence filed pursuant to 28 U.S.C. Sec. 2255.  She now moves for leave to proceed in forma pauperis and for other miscellaneous forms of relief.  Upon review of the record and the briefs submitted by the parties, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In July 1987, Petitioner, Rosa Lee Carpenter Brooks, pleaded guilty to a single violation of 18 U.S.C. Sec. 2113(b) and was sentenced to a term of 10 years imprisonment.  She later challenged the validity of that sentence by filing a motion pursuant to 28 U.S.C. Sec. 2255 in the District Court for the Eastern District of Tennessee.  In support of her claim to that relief, she advanced numerous vague and conclusory arguments, the foremost being that:  1) the district court had breached her plea agreement by failing to impose sentence pursuant to 18 U.S.C. Sec. 4205(b)(2) and thereby make her eligible for parole at an earlier date;  2) her guilty plea was induced by ineffective assistance of counsel who had given her misadvice concerning parole eligibility;  3) the prosecution violated the plea agreement by failing to stand mute at the sentencing hearing;  4) the district court imposed sentence on the basis of factual inaccuracies in the presentence investigative report;  and 5) the district court determined her sentence by improperly considering another charge against her which had been dismissed.  Upon review of the record, however, the district court concluded that each of petitioner's claims was without merit and denied the motion to vacate sentence.  Petitioner then filed this appeal.


4
After careful review of the record, this court concludes that the district court did not err in denying the motion to vacate sentence pursuant to 28 U.S.C. Sec. 2255.  Accordingly, the motion for leave to proceed in forma pauperis is hereby granted.  All other pending motions, however, are hereby denied and the district court's final order entered May 3, 1988, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles R. Simpson, III, U.S. District Judge for the Western District of Kentucky, sitting by designation